Wade, J.
Under the act of August 12, 1910 (Acts of 1910, p. 134), which prohibits the carrying of a pistol without first obtaining the prescribed license, the State makes out a prima facie case By proof *480that the accused carried a pistol about his person, when it does not appear from any of the evidence adduced at the trial that he was at his home or place of business. The State in this case made out such a prima facie case, and the statement of the defendant to the jury, that he had picked up the pistol during the progress of a fight between two other men, it having fallen from the pocket of one of the two actual combatants, and that he only then assumed temporary possession of it, to protect himself from a deadly assault, raised an issue of fact, which the jury saw proper to resolve against him; and since no error of law is complained of, and the jury’s finding is approved by the trial judge, the judgment refusing a new trial must be Affirmed.
Decided January 11, 1916.
Accusation of carrying pistol; from Dawson superior court— Judge J. B. Jones. August 5, 1915.
B. H. Baker, Henry N. Kirby, for plaintiff in error.
Robert McMillan, solicitor-general, contra.